This is an appeal by the defendant from a judgment entered against him in the curcuit court of Pennington county, which judgment was entered upon the verdict of a jury convicting the defendant of the crime of grand larceny. A certified copy of the notice of appeal was thereafter filed in the office of the clerk of the Supreme Court on the 19th day of October, 1935. No brief has been filed and no further steps or proceedings have been taken in the prosecution of this appeal with the exception that by stipulation the time for appellant to file his brief herein was extended until September 16, 1936. *Page 328 
The appeal is deemed to be abandoned and the judgment appealed from is affirmed.
All the Judges concur.